DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Response to Amendment
Applicant’s amendments with respect to claims filed on 02/23/22 have been entered.  Claims 1-18 and 21-22 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
 Terminal Disclaimer
The terminal disclaimer filed and approved on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/434,286 has been reviewed and is accepted.  The terminal disclaimer has been recorded and cures the Double Patent rejection set forth in the Final Office action mailed on 11/23/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 12-14, 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372).
Regarding claim 1, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) comprising a (20, Fig. 1) that extends distally from the catheter adapter (21, see Fig. 1 and [0022) and an introducer needle (40, Fig. 1) that inserts through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) having a grip component (41, Fig. 1) at a proximal end of the introducer needle (40, see Fig. 1), the grip component (41) extending outwardly and distally to form a winged grip (31, see Fig. 3 and [0025]) adjacent the catheter adapter (21) when the introducer needle (40) is inserted within the catheter (20, see Fig. 3), but does not teach a first structure formed on an outer surface of the catheter adapter, and a second structure formed on the outer surface of the catheter adapter spaced apart from the first structure the winged grip directly engaging with the first structure and the second structure to limit rotation of the introducer needle less than 270 degrees relative to the catheter adapter.  However, Bills et al. teaches an adapter (30, Fig. 2) having a first structure (80 on the bottom, Fig. 3) formed on an outer surface of the adapter (outer surface of 30) and a (80 on the top, Fig 3) formed on the outer surface of the adapter (outer surface of 30, see Fig. 2) spaced apart from the first structure (see Fig. 2) a wing grip (50, Fig. 2) directly engaging with the first structure and the second structure (80 on the top and bottom, see Figs. 3 and 4) to limit rotation less than 270 degrees relative to the adapter (30, see [0018] and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall by adding the stopping means taught by Bills et al. to the outer surface of the catheter hub in order to limit rotation ([0018]) of the needle hub relative to the catheter hub by stopping rotation of the needle hub relative to the catheter hub when the needle hub is rotated in a first and second direction ([0016]); thereby preventing over rotation between the needle hub and the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by forming the stopping means in a location such that the wing grip 31 is configured to directly engage stopping means 80 since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 2, Brimhall in view of Bills et al. teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 3) that extends outwardly from the catheter adapter (21, see Fig. 3).  
Regarding claim 3, Brimhall in view of Bills et al. teaches wherein the grip component (41) secures the introducer needle (40) to the catheter adapter (21; see [0026] 41 secures 40 to 21 via the mating of elements 88 and 89).  
Regarding claim 4, Brimhall in view of Bills et al. teaches wherein the grip component (41) is rotatable within the catheter adapter (21, see [0026]).  
Regarding claim 5, Brimhall in view of Bills et al. teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 1) that extends outwardly from the catheter adapter (21) such that, when the grip component (40) is rotated within the catheter adapter (21), the winged grip (31) of the grip component (40) is repositioned with respect to the winged grip (25) of the catheter adapter (21, see [0026]).  
Regarding claim 6, Brimhall in view of Bills et al. teaches wherein the grip component (40) is rotatable within the catheter (21) adapter at least 90 degrees (see Fig. 3 where 31 is rotated at least 90 degrees from 25).  
Regarding claim 7, Brimhall in view of Bills et al. teaches wherein, when the winged grip (31) of the grip component (40) engages the first structure (80 on the bottom), the winged grip (25) of the catheter adapter (21) is positioned 90 degrees from the winged grip (31) of the grip component (40), whereas, when the winged grip (31) of the grip component (40) engages the second structure (80 on the top), the winged grip (25) of the catheter adapter (21) is positioned 180 degrees from the winged grip (31) of the grip component (40, see Bills et al. [0018] and [0078] where the permitted rotation is 180o; hence, it is the Examiner’s position that when 31 engages 80 on the bottom 25 is capable of being positioned 90o relative to 31 and when 31 engages 80 on the top 25 is capable of being positioned 180o relative to 31.   
Regarding claim 9, Brimhall in view of Bills et al. teaches wherein the catheter adapter (21) includes a blood-control feature (29, Fig. 2) for preventing blood from flowing proximally through the catheter adapter (21, see [0023]).  
Regarding claim 12, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) having a catheter (20, Fig. 1) extending distally from (21, see Fig. 1 and [0022]), the catheter adapter (21) including a first winged grip (25, Fig. 3) that extends outwardly from the catheter adapter (21, see Fig. 3 and [0023]); and an introducer needle (40, Fig. 1) that extends through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) including a grip component (41, Fig. 1) positioned at a proximal end of the introducer needle (40, see Fig. 1), the grip component (41) forming a second winged grip (31, Fig. 3) but does not teach a first structure formed on an outer surface of the catheter Page 3 of 8Appl. No. 16/553,560Amdt. dated February 23, 2022Reply to Office Action of November 23, 2021adapter, a second structure formed on the outer surface of the catheter adapter spaced apart from the first structure and the second winged grip directly engaging with the first and second structures to limit rotation of the introducer needle less than 270 degrees relative to the catheter adapter.  
However, Bills et al. teaches an adapter (30, Fig. 2) having a first structure (80 on the bottom, Fig. 3) formed on an outer surface of the adapter (outer surface of 30) and a second structure (80 on the top, Fig 3) formed on the outer surface of the adapter (outer surface of 30, see Fig. 2) spaced apart from the first structure (see Fig. 2) a wing grip (50, Fig. 2) directly engaging with the first structure and the second structure (80 on the top and bottom, see Figs. 3 and 4) to limit rotation less than 270 degrees relative to the adapter (30, see [0018] and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall by adding the stopping means taught by Bills et al. to the outer surface of the catheter hub in order to limit rotation ([0018]) of the needle hub relative to the catheter hub by stopping rotation of the needle hub relative to the catheter hub when the needle hub is rotated in a first and second direction ([0016]); thereby preventing over rotation between the needle hub and the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing 31 is configured to directly engage stopping means 80 since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 13, Brimhall in view of Bills et al. teaches wherein the grip component (41) secures the introducer needle (40) within the catheter adapter (21, see [0026] 41 secures 40 to 21 via the mating of elements 88 and 89).  
Regarding claim 14, Brimhall in view of Bills et al. teaches wherein the first and second structures (80) are protrusions (see Bills et al., Fig. 2). 
Regarding claim 16, Brimhall in view of Bills et al. teaches wherein the catheter adapter (21) includes a blood-control feature (29, Fig. 2) for preventing blood from flowing proximally through the catheter adapter (21, see [0023]).  
Regarding claim 17, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) having a catheter (20, Fig. 1) extending distally from the catheter adapter (21, see Fig. 1 and [0022]); and an introducer needle (40, Fig. 1) that extends through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) including a grip component (41, Fig. 1) positioned at a proximal end of the introducer needle (40, see Fig. 1), the grip component securing (41) the introducer needle (40) to the catheter adapter (21, see [0026] 41 secures 40 to 21 via the mating of elements 88 and 89) and forming a second winged grip (31, Fig. 3) that extends outwardly from the introducer needle (40, see Fig. 3) and a first winged grip (25) but does not teach a first structure formed on an outer surface of the catheter adapter, a second structure formed on the outer surface of the catheter adapter spaced apart from the first structure, and a first winged grip wherein the second winged grip directly 
However, Bills et al. teaches an adapter (30, Fig. 2) having a first structure (80 on the bottom, Fig. 3) formed on an outer surface of the adapter (outer surface of 30) and a second structure (80 on the top, Fig 3) formed on the outer surface of the adapter (outer surface of 30, see Fig. 2) spaced apart from the first structure (see Fig. 2) a wing grip (50, Fig. 2) directly engaging with the first structure and the second structure (80 on the top and bottom, see Figs. 3 and 4) to limit rotation less than 270 degrees relative to the adapter (30, see [0018] and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall by adding the stopping means taught by Bills et al. to the outer surface of the catheter hub in order to limit rotation ([0018]) of the needle hub relative to the catheter hub by stopping rotation of the needle hub relative to the catheter hub when the needle hub is rotated in a first and second direction ([0016]); thereby preventing over rotation between the needle hub and the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by forming the stopping means in a location such that the wing grip 31 is configured to directly engage stopping means 80 since it has been held that rearranging parts of an invention involves only routine skill in the art.
It is the Examiner’s position that the aforementioned recitation is a functional recitation and with the modification of Brimhall in view of Bills et al. the device is capable of “the second winged grip directly engaging the first structure when the first winged grip is positioned a first number of degrees from the second winged grip and the second winged grip directly engaging the second structure when the first winged grip is positioned a second number of degrees from the second winged grip.”
Regarding claim 18, Brimhall in view of Bills et al. teaches wherein the winged grip (31) extends distally along the introducer needle (40) such that the winged grip (31) extends alongside the catheter adapter (21)when the introducer needle (40) is secured to the catheter adapter (21, see Fig. 4 and [0026]).  
Regarding claim 20, Brimhall in view of Bills et al. teaches wherein the grip component (41) is rotatable within the catheter adapter (21, see [0026]).
Regarding claim 21, Brimhall in view of wherein the first component (80) and the second component (80) comprise protrusions (see Bills et al. Fig. 2).
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372) ) in view of Davis (Pub. No. 20110009717).
Regarding claim 8, Brimhall in view of Bills et al. does not teach wherein the grip component includes a vent for venting gasses from a lumen of the introducer needle.  However, Davis et al. teaches a blood sampling device which includes a vent (304, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by adding the vent taught by Davis et al. to the lumen of the grip component taught by Brimhall in view of Bills et al. for venting air from the patient’s blood as it is drawn into catheter device ([0046]); thereby, increasing efficacy and efficiency of the catheter device.
(304, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by adding the vent taught by Davis et al. to the lumen of the grip component taught by Brimhall in view of Bills et al. for venting air from the patient’s blood as it is drawn into catheter device ([0046]); thereby, increasing efficacy and efficiency of the catheter device.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372) ) in view of Saulenas et al. (Pub. No. 2003/0078540).
Regarding claim 10, Brimhall in view of Bills et al. does not teach wherein the catheter adapter is colored based on a gauge of the catheter.  However, Saulenas et al. teaches using a color to designate the gauge of a needle (see [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify color the catheter adapted taught by Brimhall in view of Bills et al. by forming the color of the adapter to correspond to the gauge of the catheter because Saulenas et al. discloses that such correspondence permits the user to easily recognize the gauge of the catheter ([0061]); thereby, lessening the likelihood of a catheter with incorrect gauge being selected and used.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372) ) in view of Bialecki et al. .
Regarding claim 11, Brimhall in view of Bills et al. does not teach wherein the introducer needle includes a needle shield for shielding a tip of the introducer needle; however, Bialecki et al. teaches a needle shield (50). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by adding the needle shield taught by Bialecki et al. to the device because the needle shield has very low drag forces such that the tactile and audible sensations are acceptable to the medical practitioner while providing reliable protection of the needle tip thereby minimizing the risk of an accidental needle stick ([0037]).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 02/23/22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783